DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Response to Amendment
          	Applicant’s amendment necessitated new grounds of rejection. 
This action is made final in view of the new grounds of rejection.      

Specification Objection
            The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The above are only examples of such informalities.  The Applicant is required to review the entire Specification and correct all such informalities.

Claim Objections
            Claim  1 is objected to because of the following informalities:  
The term “being” are not positive limitations inasmuch as the terms including the word "being" are passive and thus do not serve to clearly limit the structure in an active sense.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: (therein). Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-15   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claim 1 the phrase "abnormal" is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is the abnormal recited in the claim refers to.
Re claim 5 the phrase " one end of which " is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is the one end of which recited in the claim refers to.
                Re claim 5    the phrases " the plurality of introduction tubes”. There are insufficient antecedent basis for these limitation in the claim.
                Re claim 6    the phrases " the plurality of introduction tubes”. There are insufficient antecedent basis for these limitation in the claim.
Re claim 5 the phrase " side surface of the tube " is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is the side surface of the tube recited in the claim refers to since the tubes are extending from opposing sides.

Reference of prior art
Wang.  (US 20160001893, IMPACT PROTECTION APPARATUS).
Yabuta et al.  (US 20090085335, Inflator).
Fox.  (US 20110240800, IMPACT ATTENUATION SYSTEM AND METHOD).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Yabuta and further in view of Fox.

Re claim 1    Referring to the figures and the Detailed Description, Wang discloses:
A flying vehicle flown  by a radio control or autonomously by an autopilot (¶ 0107), the flying vehicle, comprising:  a main body part including a controller that controls the flying vehicle (¶ 0065),  a battery (¶ 0065), a frame, a propeller (fig. 6, items 602 and the unnumbered frame), a motor (¶ 0106), and a transmitting and receiving antenna (¶ 0130, antenna is inherent for the communication system); an airbag device having a gas supplier (item 110) and a plurality of airbags (items 430, 440)  attached to the main body part and inflated by a gas supplied by the gas supplier (items 430, 440, 110); one of the main body part and the airbag device further including a sensor detecting an abnormal flying state of the flying vehicle (col. 5, l 16-27), and an airbag controller (items 120, 240); 
the gas supplier including a gas cylinder storing a pressurized gas therein (abstract), 
However Wang fails to teach as disclosed by Yabuta: a closure member sealing the pressurized gas inside the gas cylinder, a breaker  including an electric igniter (items 16 and 22).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Yabuta teachings of a closure member sealing the pressurized gas inside the gas cylinder, a breaker  including an electric igniter into the Wang to ensure the inflation and the deployment of the airbag to reduce damage or injury to a load of the small flying vehicle.
 breaking  the closure member when the sensor detects the abnormal flying state of the flying vehicle to discharge the pressurized gas from the gas cylinder (Yabuta ¶ 0056), 
On the other hand Wang, as modified above, fails to teach as disclosed by Fox:   the gas supplier including a plurality of introduction passages (items 268), each introduction passage being connected to one of the plurality of airbags (items 240). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Yabuta teachings of the gas supplier including a plurality of introduction passages, each introduction passage being connected to one of the plurality of airbags into the Wang, as modified above,  to ensure the inflation and the deployment of each individual airbag to reduce damage or injury to a load of the small flying vehicle.
Re claim 2    Referring to the figures and the Detailed Description, Wang, as modified above,  discloses: The flying vehicle according to claim 1, wherein the number of the plurality of airbags is the same as the number of the plurality of introduction passages (Fox items 240 and 268).  
Re claim 3    Referring to the figures and the Detailed Description, Wang, as modified above,  discloses: The flying vehicle according to claim 1, wherein a camera  is attached to one of the main body part and the frame (Wang ¶ 0102).  
Re claim 4    Referring to the figures and the Detailed Description, Wang, as modified above,  discloses: The flying vehicle according to claim 2, wherein a camera  is attached to one of the main body part and the frame (Wang ¶ 0102).  
Re claim 5    Referring to the figures and the Detailed Description, Wang, as modified above,  discloses: The flying vehicle according to claim 1, wherein the gas supplier includes a tube (Fox 266), one end of which is attached to the gas cylinder (Fox 266 via 264), and the plurality of introduction tubes extending from side surface of the tube (Fox 268).  
Re claim 6    Referring to the figures and the Detailed Description, Wang, as modified above,  discloses: The flying vehicle according to claim 5, wherein the plurality of introduction tubes extending from side surface of the tube in a direction perpendicular to a longitudinal direction of the tube (Fox 268).

Response to Arguments
        Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

                                                                   Conclusion
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Point of Contact
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/            Primary Examiner, Art Unit 3642